Citation Nr: 1002095	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  07-02 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral pes cavus 
with hammertoes and severe metatarsalgia. 

2.	Entitlement to service connection for bilateral pes 
cavus with hammertoes and severe metatarsalgia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to May 
1973.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which determined that new and 
material evidence had not been received to reopen a claim for 
service connection for bilateral pes cavus with hammertoes 
and severe metatarsalgia.

A hearing was held in October 2006 before a Decision Review 
Officer (DRO).       In November 2009, the Veteran testified 
at a Travel Board hearing before the undersigned Veterans Law 
Judge. 

The Board is granting the Veteran's petition to reopen. The 
underlying issue of service connection for a bilateral foot 
disorder on the merits is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	In a June 1973 rating decision, the RO denied service 
connection for bilateral pes cavus with hammertoes and severe 
metatarsalgia. Following notice of that decision, the Veteran 
did not perfect an appeal to the Board.

2.	Since that decision, additional evidence has been 
received which relates to an unestablished fact necessary to 
substantiate the Veteran's claim.

CONCLUSIONS OF LAW

1.	The June 1973 rating decision which denied service 
connection for bilateral pes cavus with hammertoes and severe 
metatarsalgia is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.104(a), 20.200, 20.202 (2009).

2. New and material evidence has been received to reopen the 
previously denied claim. 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 CFR 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
established additional criteria as to the content of the 
notice to be provided in connection with a petition to 
reopen, requiring that VA provide a claim-specific and 
comprehensive definition of "new and material" evidence.

The Board is granting the Veteran's petition to reopen a 
claim for service connection for a bilateral foot disorder, 
and remanding the underlying claim on the merits for 
additional development. Consequently, a determination on 
whether the VCAA's duty to notify and assist provisions were 
satisfied is unnecessary at this point pending further 
development and the readjudication of the claim. See Bernard 
v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 
1317 (Fed. Cir. 2007). 

Analysis

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303(a) (2009).  

Service connection also is available for a preexisting 
condition provided it was aggravated during service beyond 
its natural progression. 38 U.S.C.A. § 1153 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.306 (2009). A preexisting injury 
or disease will be considered to have been aggravated by 
active service where there is an increase in disability 
during service. In order to rebut the presumption of 
aggravation, there must be clear and unmistakable evidence 
that the increase in severity was due to the natural progress 
of the disability. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
 
Under VA law, every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137. 


In a June 1973 rating decision, the RO denied the Veteran's 
original claim for service connection for a bilateral foot 
condition. The reasons and bases for that decision indicated 
review of service treatment history, which included treatment 
for a condition diagnosed as pes cavus with hammertoes and 
severe metatarsalgia.    The Veteran had been referred to a 
Medical Evaluation Board during service and recommended for 
separation because of disability restricting him from full 
duty. However, as the RO observed, service records showed no 
evidence of precipitating trauma during service as the basis 
to establish service connection. The RO instead classified 
the condition of pes cavus, bilateral with hammertoes and 
severe metatarsalgia, as a constitutional or developmental 
abnormality, and hence not a compensable disability under VA 
law. See 38 C.F.R. § 3.303(c).

The Veteran filed a November 1973 Notice of Disagreement 
(NOD) with the above rating decision. In response, the RO 
issued to him a Statement of the Case (SOC) later that month 
on the disputed claim. However, the Veteran did not then file 
a timely VA Form 9 (e.g., Substantive Appeal) to complete his 
appeal to the Board. Consequently, the June 1973 rating 
decision became final and binding on the merits. See U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.202.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156. For the purpose 
of establishing whether new and material evidence has been 
submitted,         the credibility of the evidence, although 
not its weight, is to be presumed.        Justus v. Principi, 
3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    
9 Vet. App. 273, 283 (1996).

The essential element upon which service connection was 
previously denied was the absence of a causal nexus between a 
claimed bilateral foot disorder, and the Veteran's military 
service. To establish this element, new evidence must be 
received that links the condition claimed to service. This 
would comprise competent evidence of original incurrence of a 
bilateral foot disability in service, or even that of in-
service aggravation of a disability that pre-existed service. 
Considering the RO's prior classification of disability as 
constitutional and/or developmental, this type of disability 
is still compensable if aggravated by superimposed injury or 
disease during service. See VAOPGCPREC 82-90 (July 18, 1990). 
See also Martin v. Principi, 17 Vet. App. 342, 328-39 (2003).

Since the RO's issuance of the June 1973 final rating 
decision, the additional evidence which has been associated 
with the claims file consists of VA outpatient and 
hospitalization records dated from May 2002 to August 2006, 
several VA examination reports, and private hospitalization 
records dated from September 2003 to January 2004.

In particular, the report of a January 2007 VA psychiatric 
examination provides medical evidence with a bearing on the 
present case. The VA examiner diagnosed major depression. In 
linking this disability to service, the examiner offered a 
similarly favorable opinion on the etiology of a foot 
disorder, stating that the Veteran originally became anxious 
and depressed due in part to foot pain in service. The 
examiner observed in this capacity that while supposedly a 
foot problem began prior to service, it did not appear to 
have started until during service, given that the Navy would 
have been unlikely to enlist an individual with such a 
serious pre-existing problem. In summary, the above 
examination while for a psychiatric disorder also presents 
favorable medical nexus evidence to the instant case. As it 
posits a direct incurrence of disability in service, it 
contravenes the RO's classification of disability as 
constitutional in nature. Moreover, the examiner's opinion 
followed a claims file review, and so was informed as to 
medical history. 

The aforementioned VA medical opinion provides indication 
that the Veteran's claimed bilateral foot disorder may have 
originated during service, which is directly relevant to 
medical causation, the element that was the basis of the 
previous denial of service connection. 

As there is new evidence that presents a reasonable 
possibility of substantiating the Veteran's claim, "new and 
material" evidence has been received to reopen this matter. 
38 C.F.R. § 3.156(a). See Hickson v. West, 11 Vet. App. 374, 
378 (1998). The claim for service connection for bilateral 
pes cavus with hammertoes and severe metatarsalgia is thus 
reopened. The adjudication of the underlying claim on the 
merits is being deferred pending completion of the 
development requested below. 


ORDER

As new and material evidence has been received to reopen a 
claim for service connection for bilateral pes cavus with 
hammertoes and severe metatarsalgia,       the appeal to this 
extent is granted.















REMAND

The Board is remanding the reopened claim for service 
connection for a bilateral foot disorder for the RO to 
consider and adjudicate the claim in the first instance. 
Additional evidentiary development is also required. 

On an August 1971 examination for purpose of entrance into 
service the Veteran reported a history of "foot trouble," 
although the corresponding description of actual illness was 
that of tinea pedis, mild. 

A July 1972 clinical record indicates that the Veteran 
complained of severe pain in the feet due to standing for 
long hours at a time, and that over-the-counter pain 
relievers were not sufficient. An examination revealed 
heavily calloused and bunioned feet. The Veteran was 
restricted from standing or excessive walking for one day. 

An October 1972 orthopedic clinic record indicates the 
Veteran was seen for bilateral callouses on the feet that had 
been refractory to conservative treatment. The report notes 
that this problem had begun immediately after entering the 
Navy. The Veteran had a relative cavus foot, clawing of the 
lesser toes, and hallux valgus with medial rotation of the 
great toes. He was seen on several further occasions that 
month for foot pain. 

A more in-depth orthopedic evaluation in December 1972 
revealed possible myelodysplasia, sacral, with secondary 
problems of bilateral pes cavus, severe foot calluses, 
intrinsic imbalance of both feet, onychogryphosis, and 
plantar warts.          The Veteran was air evacuated from 
the ship on which he was stationed to Clark Naval Hospital in 
San Francisco for further evaluation. 

On the Veteran's March 1973 separation examination he 
reported having had "foot trouble" during service. There 
was a notation on the examination report as to a December 
1972 instance of treatment for the same condition.

A March 1973 Medical Board report states that the Veteran had 
been air evacuated to a Naval Hospital because of inability 
to perform his duties on ship due to painful feet. He was 
subsequently sent to limited duty, but had continued to have 
significant problems with pain under the metatarsal heads and 
over the dorsum of the toes,           as well as in the 
arch, despite attempts at corrective shoes and arch supports. 
X-rays revealed bipartite medial sesamoids of both feet with 
cavus feet, and a spina bifida of the lumbar spine. 

An April 1973 Physical Evaluation Board report indicates a 
diagnosis of pes cavus, bilateral with hammertoes and severe 
metatarsalgia, existing prior to service, and not aggravated 
therein. The Veteran underwent a medical separation from 
service.

The Veteran in correspondence and hearing testimony has 
identified as the source of a bilateral foot disorder and its 
symptoms during service, having been required to stand for 
period of 12 hours a day in the capacity of a cook aboard an 
aircraft carrier.

The report of a March 2008 VA general medical examination 
indicates a diagnosis in part of bilateral hammertoe 
deformities and painful calluses as residual disability. 
There is no reference to the likely etiology of that 
condition.

The Board finds that a VA examination is warranted to 
ascertain whether a claimed bilateral foot disorder is 
related to the Veteran's service. The requested examination 
and opinion should consider whether the disorder was 
originally incurred in service as claimed, as well as the 
potential likelihood of in-service aggravation of any    pre-
existing bilateral foot disorder. See 38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009) (VA 
will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).

While this case is on remand, the RO should also undertake 
appropriate action to acquire further available VA outpatient 
records. The Veteran has identified relevant treatment at the 
Milwaukee VA Medical Center (VAMC). Hence, the RO should 
obtain any such additional records and associate them with 
the claims file. Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA is deemed to have constructive knowledge of all VA 
records and such records are considered evidence of record at 
the time a decision is made). See also 38 C.F.R. § 
3.159(c)(2) (VA will undertake reasonable efforts to obtain 
relevant records in the custody of a Federal department or 
agency).

Accordingly, this claim is REMANDED for the following action:

1.	The RO should contact the Milwaukee 
VAMC and request copies of all available 
records of treatment from that medical 
facility. All records and responses 
received should be associated with the 
claims file.

2.	The RO should schedule the Veteran for 
a VA podiatric examination to determine 
the etiology of a claimed bilateral foot 
disorder, previously diagnosed as 
bilateral pes cavus with hammertoes and 
severe metatarsalgia.         The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.            All indicated 
tests and studies should be performed,      
and all findings should be set forth in 
detail. It is requested that the VA 
examiner address the following questions 
regarding a claimed bilateral foot 
disorder: 1) Did a bilateral foot disorder 
clearly and unmistakably exist prior to 
entrance into active duty service? 2) If 
there was a clearly and unmistakably 
preexisting bilateral foot disorder, did 
this condition undergo aggravation during 
service or was any increase clearly and 
unmistakably due to the natural progress 
of the disease? 3) If there was not a 
preexisting bilateral foot disorder, is it 
at least as likely as not that the claimed 
disorder had its onset during service or 
is otherwise related to service or an 
incident of military service?  For 
purposes of this analysis, aggravation is 
defined as a permanent worsening of the 
disability beyond that due to the natural 
progress of the disease.  
In providing the requested opinion, the 
examiner should consider the Veteran's 
reported history of having had foot pain 
due to excessive standing for 12 hour 
shifts as a cook aboard an aircraft 
carrier. The examiner should further 
indicate review of a January 2007 VA 
psychiatric examiner's statement on the 
likely etiology of foot problems.

The examiner should include in the 
examination report the rationale for any 
opinion expressed. However, if the 
examiner cannot respond to the inquiry 
without resort to speculation, he or she 
should so state, and further explain why 
it is not feasible to provide a medical 
opinion.

3.	The RO should then review the claims 
file. If any of  the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).

4.	Thereafter, the RO should adjudicate 
the claim of entitlement to service 
connection for bilateral pes cavus with 
hammertoes and severe metatarsalgia, based 
upon all additional evidence received. If 
the benefit sought on appeal is not 
granted, the Veteran should be furnished 
with a Supplemental Statement of the Case 
(SSOC) and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).



 Department of Veterans Affairs


